DETAILED ACTION
Notice to Applicant
Claims 37-45 are pending.
No claims were amended, added, or canceled.
Effective Filing Date: 12/5/2007
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-39 and 41-45 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Barber (US 2002/0035622) in view of Feigenbaum (US 2003/0172036).
Regarding claim 37, Barber discloses a system for maintaining forensic information for online transactions (P2 discloses method for collecting data related to online transactions. P 29 
a first network element connected to a plurality of physical links each connecting the first network element to respective user equipment located at a known physical location of a user (P12-13 disclose storing transaction ID and IP address information along with customer identification, location, and financial information in an archive, or “database”. P17-18 disclose location information includes customer address and IP address. P28 and 36-37 discloses process collects machine identifying or profiling data of computers involved in commercial transactions and archives such data in a third-party machine data archive service);
a second network element communicatively connected to: the first network element, a service provider network, and a packet-access network, the second network element assigning IP addresses to user equipment connected to respective physical links of the first network element (As discussed above, there is an ISP which is connected to a first network element via physical links. See further P42 and 43 for how the computer architecture is set up, as well as the use of packets); 
a location information database communicatively coupled to the service provider network and storing a plurality of records each comprising physical location information currently associated with an IP address assigned to one of the physical links of the first network element connected to user equipment, wherein the location information database receives the IP address assigned to the physical links from the second network element over the service provider network (See first limitation citations); 
a transaction management entity communicatively coupled to the service provider network and the packet switched network, the transaction management entity maintaining a transaction 
storing in the transaction record database a new transaction record comprising a transaction identifier received from the merchant server in the transaction message and the physical location information from the look-up in the location information database (See limitation directly above).  
In sum, Barber discloses a method and system for maintaining forensic information regarding online transactions by monitoring IP addresses between a first and second network element and locating a user based on customer address and IP address. Barber and the claimed invention recite exactly the same sequence of steps – receiving a transaction ID, an IP address, using the IP address to locate a physical address, and store this relationship in a database. However, the Examiner is going to introduce a secondary reference, Feigenbaum, to address the physical location because while Barber does explicitly disclose locating a physical address (See paragraph 29), it is not readily apparent whether this is done based on an IP address look-up, or just that the buyer has put in their address. 
querying a database for obtaining evidentiary information related to the IP address of the buyer's end user equipment, the evidentiary information comprising location information related to the buyer's end user equipment at [0055] (“Upon receiving the payment instruction, computer 102 determines a network address associated with the online payer using conventional techniques. Typically, the network address is of the communications device used to transmit the payment instruction, such as computer 100, and is transmitted as part of the payment instruction without the payer's intervention. The network address may be an IP network address, such as where network 104 is the Internet, or any other type of address. Computer 102 then determines a location associated with the network address using conventional methods, such as by employing a network address-to-location database 106 in which network addresses are mapped to locations. The location is used to represent the location of the online payer, and may be a geographical location, such as a country or city, or a non-geographical location, such as the logical location represented by an IP subnet address”).  Paragraph [0054] then states that other information may also be provided by the payer, such as the payer's name.  As such, both location information and buyer's name associated with the buyer's end user equipment are received and stored together when the buyer's equipment accesses the packet switched network to provide payment information).   

Regarding claim 38, the combination of Barber and Feigenbaum disclose the system of claim 37. The combination further teaches the merchant server configured for: 
receiving a transaction request from the user equipment for the transaction (Barber Paragraph 2 and citations provided in rejection for claim 37); 
transmitting a payment request for the requested transaction to a payment gateway server and receiving a transaction approval message from the payment gateway server, the transaction approval message comprising the transaction identifier, an approval or denial for the transaction, and sending the transaction message to the transaction management entity (Feigenbaum P55 Upon receiving the payment instruction, computer 102 determines a network address associated with the online payer using conventional techniques. Typically, the network address is of the communications device used to transmit the payment instruction, such as computer 100, and is 
Regarding claim 39, Barber and Feigenbaum disclose the system of claim 37 further comprising storing a record of the transaction approval message in a merchant’s transaction database (As above, Barber already discloses storing data including a transaction identifier and physical location information in a database. It would be obvious to store any data in this database in the same way – as such, it would be obvious to take the approval message as discussed in claim 38, and store it in the same way). 
Regarding claim 41, the combination of Barber and Feigenbaum disclose the system of claim 37 further comprising wherein the IP address is assigned to the end use equipment in 
Regarding claim 42, the combination of Barber and Feigenbaum disclose the system of claim 37 wherein upon assigning a new IP address to user equipment connected to one of the physical links of the first network element, the location information database is updated to associated the new IP physical location of the physical link of the first network element connected to the user equipment assigned the new IP address (the combination discloses storing IP address and physical location information in a database, as discussed in the rejection to claim 37). 
Regarding claims 43-45, the combination of Barber and Feigenbaum disclose the system of claim 37. The elements of claim 43-45 amount to non-functional descriptive material because they do not change the structure of the system. What the transaction identifier is (or who generates it, when not positively recited, as is the case for claim 43), does not impact the structure of the system. See MPEP 2111.05 for further information.  
Claim 40 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Barber (US 2002/0035622) in view of Feigenbaum (US 2003/0172036), and Eisen (US 2005/0039036).   
Regarding claim 40, Barber and Feigenbaum disclose the system of claim 37. However, neither reference teaches the limitations of claim 40, but these limitations are taught by Eisen. Analogous reference Eisen discloses a system/method for investigating completed transactions as being potentially fraudulent (see Abstract; [0002]; [0009]). 
Eisen discloses receiving investigative queries comprising a query transaction identifier (at [0017-19] (describing a transaction database that stores completed transaction records, each record 
Retrieve physical location information stored in the location information database in association with the transaction identifier (see above, specifically zip code); and 
Return the retrieved physical location in response to the received investigative query (Eisen also discloses that different search parameters, or key values, can be used to locate transaction records, including evidentiary information and a transaction identifier at [0016], [0019] (key values include “a credit card number, a bank account number, a name, an address, an e-mail address, a telephone number, a fax number, a social security number, a merchant identification number, and a product identification number”, where the examiner interprets the key values as evidentiary information since they include location information and transaction identifiers since they are used to identify transactions; each transaction record also contains a key value of a "unique record identifier" which can also be a transaction identifier).  The examiner asserts that because Eisen discloses querying a database of transactions using any key values to locate matching records, and the key values include evidentiary information and a transaction identifier, and in response to querying the database for matching records, returning some of the data contained in a matching record to an interested party, the examiner asserts that in response to an target transaction identifier key value, the system would query the transaction record database for records matching the transaction identifier key value, and return records that match the target transaction identifier.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Barber, which includes a method and system for archiving transaction data for further analysis, to include receiving, at the transaction management server, an investigation-query as taught in Eisen. Such a combination would have been obvious because of the motivation to determine the risk of fraud or error in transactions (Eisen, [0007]).  Such a combination would have been obvious because of the motivation to allow third parties to analyze transaction data for possible or probable fraud or error and to detect additional fraudulent or “hidden” entities which may have used a common (and probably compromised) data key value and/or element to the originally suspected fraudulent or error-containing transaction or entry (Eisen, [0002]).  Such a combination would also help with maintaining financial records, eliminating or reducing money laundering, tracking fraud and/or terrorism and preventing the use of compromised information in the same or other databases by those who otherwise wish to conceal their improper transactions, entries and/or identities (Eisen, [0002]).
Response to Arguments
Applicant’s arguments are fully considered, but are deemed unpersuasive. Specifically, beginning on Page 2 of the Remarks, Applicant argues that Barber does not teach using an IP address to locate a physical address and store the relationship in a database. The Examiner appreciates the arguments set forth by Applicant, but these arguments do not relate to the cited 
Moreover, and to address the arguments on Page 3, Fegenbaum further teaches the above-argued point. Specifically, Feigenbaum discloses obtaining information by querying a database for obtaining evidentiary information related to the IP address of the buyer's end user equipment, the evidentiary information comprising location information related to the buyer's end user equipment at [0055] (“Upon receiving the payment instruction, computer 102 determines a network address associated with the online payer using conventional techniques. Typically, the network address is of the communications device used to transmit the payment instruction, such as computer 100, and is transmitted as part of the payment instruction without the payer's intervention. The network address may be an IP network address, such as where network 104 is the Internet, or any other type of address. Computer 102 then determines a location associated with the network address using conventional methods, such as by employing a network address-to-location database 106 in which network addresses are mapped to locations. The location is used to represent the location of the online payer, and may be a geographical location, such as a country or city, or a non-geographical location, such as the logical location represented by an IP subnet address”).  Paragraph [0054] then states that other information may also be provided by the payer, such as the payer's name.  As such, both location information and buyer's name associated with the buyer's end user equipment are received and stored together 
Note that the Examiner welcomes an interview to discuss the totality of the invention to see if an agreement can be reached on possible amendments. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687